Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2.	This office acknowledges receipt of the following items from the Applicant:
Papers submitted under 35 U.S.C. 119(a)-(d) have been placed of record in the
file.
Information Disclosure Statement (IDS) filed on 12/15/20 is considered.
3.	Claims 1-10 are presented for examination.

Specification
Title
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
SUGGESTED TITLE:
	A SEMICONDUCTOR ELECTRONIC DEVICE AND METHOD FOR MANUFACTURING SEMICONDUCTOR DEVICE AND SEMICONDUCTOR WAFER
 
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki, U.S. Patent No. 10147823.
With regard to claim 1, Yamazaki discloses a semiconductor device comprising: a first semiconductor (fig 24, 3200) and a first insulator (fig. 24, 464) having a region surrounding the first semiconductor (fig. 24, 3200); a second semiconductor (fig. 24, 3300) having a region surrounding the first insulator (fig. 24, 464); a second insulator (fig. 24, 468) having a region surrounding the second semiconductor (fig. 24, 3300); a first conductor (fig. 24, 478b) and a second conductor (fig. 24, 478a) each having a region surrounding the second insulator (fig. 24, 468) and a third insulator (fig. 24, 466) between the first conductor (fig. 24, 478b) and the second conductor (fig.24, 478a).
With regard to claim 2 and 7, Yamazaki discloses wherein each of the first semiconductor and the second semiconductor includes a metal oxide (col. 11, line 9-25).
With regard to claim 3 and 8, Yamazaki discloses wherein each of the first semiconductor and the second semiconductor includes silicon (col. 1, line 39-51).
With regard to claim 4 and 9, Yamazaki discloses wherein the first conductor functions as a rewrite word line (fig. 23A, fig. 23B) (col. 53, line 45-59).
With regard to claim 5 and 10, Yamazaki discloses wherein the second conductor functions as a read word line (col. 53, line 60-col. 54, line 20).


	

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Hodo et al (10665613), Kimura et al (20190027493) and Minemura et al (20110235408) disclose semiconductor device and method for manufacturing the semiconductor device and a programming method related to semiconductor memory device capable of rewriting for storing information by utilizing a material whose electric resistance changes reversibly by flowing a current to the device.  The semiconductor memory device comprises a stack in which a plurality of inter-gate insulating layers and a plurality of gate layers are stacked alternately and a channel layer formed along the lateral side of the stack.

8.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connie Yoha, whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CONNIE C YOHA/Primary Examiner, Art Unit 2825